United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, EXPRESS MAIL
OFFICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-285
Issued: December 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 6, 2007 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated March 7, June 21 and October 15, 2007. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits; (2); whether appellant has established that she had disability or residuals
of the accepted employment injury following the termination of compensation; and (3) whether
the Office properly refused to reopen appellant’s case for reconsideration of the merits under
5 U.S.C. § 8128.
FACTUAL HISTORY
On March 18, 1988 appellant, a 47-year-old administrative clerk, sustained injury to her
knees when a piece of equipment fell on her. The Office accepted the claim for contusion of her

lower legs, recurrent reactive synovitis and chondromalacia of the right and left patellae.
Appellant stopped working on March 17, 1990 and did not return to work.
The Office referred appellant for a second opinion examination with Dr. Surendrapal
Mac, Board-certified in orthopedic surgery. In a September 1, 2006 report, Dr. Mac stated that
appellant’s lumbar strain had resolved. He stated that appellant had no work restrictions due to
her March 18, 1988 work injury. Dr. Mac advised that her subjective complaints outweighed the
objective findings, which were related to severe degenerative arthritis and morbid obesity.
On January 31, 2007 the Office issued a notice of proposed termination of compensation.
It found that the weight of the medical evidence, as represented by Dr. Mac, established that her
accepted, employment-related conditions had resolved. The Office allowed appellant 30 days to
submit additional evidence or legal argument in opposition to the proposed termination.
In a report dated February 12, 2007, Dr. Riza N. Azer, Board-certified in orthopedic
surgery, noted that appellant still had pain in both knees with crepitus on flexion and extension,
patellofemoral compression and synovial thickening.
Appellant exhibited crepitus on
patellofemoral compression on the right knee and the left knee and tenderness over the lateral
border of the right and left patellae. Dr. Azer recommended that x-rays be taken of both knees
with patellar views, weight-bearing views and tunnel view. He noted that appellant wanted to be
evaluated for a permanent impairment rating.
By decision dated March 7, 2007, the Office terminated appellant’s compensation
benefits, finding that Dr. Mac represented the weight of medical opinion.
On March 23, 2007 appellant requested reconsideration.
In a December 27, 2005 report, Dr. Azer reiterated that appellant had pain in both knees
with crepitus on flexion and extension, patellofemoral compression and synovial thickening. He
stated:
“[Appellant’s] knees are symptomatic and she needs further investigations. She
should have a CBC, sed rate, rheumatoid factor, blood uric acid, calcium,
phosphorus, alkaline phosphatase and plasma protein electrophoresis. [Appellant]
should have x-rays of the right and left knees with patellar views, tunnel views
and weight[-]bearing views. I shall see her again afterwards.
“[Appellant] does have residuals from her injury of March 18, 1988 and these
residuals incur permanent limitations. On a permanent basis, [appellant] should
avoid activities that involve bending, stooping, kneeling, squatting, prolonged
walking, prolonged standing and unprotected heights. The patient discussed with
me being evaluated for a permanent impairment.”
In a February 13, 2007 report, Dr. Hampton Jackson, a Board-certified orthopedic
surgeon, and Dr. Azer’s associate, stated:
“[Appellant] returns today complaining of progressive pain, swelling and giving
way of both knees. She was seen here just recently, yesterday, by Dr. Azer who

2

referred her here for evaluation by committee. We have reviewed her chart
carefully. We have notes and evaluation of this patient dating back to
February 28, 1990, which is a period for almost two years since her injury on
March 18, 1988. Again she explained that her knees had been struck directly by a
heavy panel. The panel was made of metal. She is quite concerned that over the
last year, she has had tremendous worsening pain, giving way and decreasing
mobility. Her previous examinations have given this patient a permanent
impairment of her knees since September 1990 with a reading of 20 percent
impairment of the right lower extremity coming from the knee as early as
September 17, 1999.”
Dr. Jackson noted obvious weakness in flexion and extension, especially extension, of
both knees, with synovial thickening and crepitus in both knees. He stated that x-rays showed
significant progression with loss of cartilage interval in both patellofemoral joints and in the knee
joints. Dr. Jackson advised that appellant had impairments from loss of cartilage, arthritis
progression and weakness in her legs.1
In a report dated April 6, 2007, Dr. Jackson advised that appellant was totally disabled in
light of the impairment to her lower extremities which severely affected her ability to stand or
walk. He stated that she was unable to stoop or squat and opined that she was unfit for any
gainful employment because of the ratings determined on February 13, 2007.
By decision dated June 21, 2007, the Office denied modification of the March 7, 2007
decision.
On July 25, 2007 appellant requested reconsideration. She submitted reports dated July 3,
2007 and August 3, 2003 from Drs. Azer and Dr. Jackson. The physicians reiterated their prior
findings and conclusions.
By decision dated October 15, 2007, the Office denied appellant’s request on the grounds
that it neither raised substantive legal questions nor included new and relevant evidence
sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.3

1

Dr. Jackson rated a 44 percent impairment for the left knee and a 60 percent impairment of the right knee
pursuant to the American Medical Association, Guides to the Evaluation of Permanent Impairment.
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

3

ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for contusions of her legs with synovitis and
chondromalacia of both patellae. She stopped work and received compensation benefits. The
Office based its decision to terminate appellant’s compensation on the September 1, 2006 report
of Dr. Mac, an Office referral physician, who noted that appellant had subjective complaints of
bilateral knee pain, but that her present complaints were due to severe degenerative arthritis and
morbid obesity unrelated to her accepted conditions. Dr. Mac stated that appellant had no work
restrictions arising from her March 1988 work injury. He concluded that her accepted bilateral
knee condition had apparently resolved.
The Board finds that Dr. Mac’s referral opinion negated the causal relationship between
appellant’s current lower extremity condition and her accepted bilateral knee condition. His
September 2006 report is probative, rationalized and based upon a proper factual background.
Dr. Mac advised that appellant had no restrictions or disability due to her 1988 employment
injury. Rather, he noted that her present condition was due to severe degenerative disease which
was due to her morbid obesity. The Office properly found that Dr. Mac’s opinion represented
the weight of the medical evidence. The Board will affirm the March 7, 2007 decision.
LEGAL PRECEDENT -- ISSUE 2
Once the Office properly terminated appellant’s compensation in its July 19, 2007
decision, the burden of proof shifted to appellant to establish continuing disability.4
ANALYSIS -- ISSUE 2
Following the Office’s March 7, 2007 termination decision, appellant requested
reconsideration and submitted reports from Drs. Azer and Jackson. On December 27, 2005
Dr. Azer stated that appellant still had residuals from her March 1988 work injury. He noted
symptoms of a bilateral knee condition and recommended additional diagnostic testing. Dr. Azer
related that appellant continued to experience pain in both knees with crepitus with knee flexion
and extension, patellofemoral compression and synovial thickening. He recommended that
appellant avoid activities which required bending, stooping, kneeling, squatting, prolonged
walking, prolonged standing and unprotected heights. In a February 13, 2007 report,
Dr. Jackson, stated that appellant complained of progressive, worsening pain, swelling,
decreasing mobility and giving way of both knees. He advised that appellant had obvious
weakness in flexion and extension, especially extension, of both knees, with synovial thickening
and crepitus in both knees. Dr. Jackson advised that x-rays showed significant arthritic
progression with loss of cartilage interval in both patellofemoral joints and in the knee joints and
weakness in her legs. He found that appellant was totally disabled due to her lower extremity
condition, which severely affected her ability to stand or walk. Dr. Jackson further stated that
appellant was unable to stoop or squat and opined that she was unfit for any gainful employment
based on her February 13, 2007 examination.

4

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

4

The Board finds that the reports from Drs. Azer and Jackson created a conflict in the
medical evidence with the opinion of Dr. Mac, the referral physician. The reports from
Drs. Azer and Jackson attributed appellant’s bilateral knee symptomatology to her accepted
employment injury. Dr. Jackson advised that appellant was permanently disabled due to
residuals of her accepted bilateral knee condition. This is in contrast to Dr. Mac, who stated that
appellant’s bilateral knee condition was due to severe degenerative arthritis and obesity,
unrelated to her accepted injury. The case will be remanded to the Office to refer the case to an
impartial medical specialist to resolve the conflict. Accordingly, the Board will set aside the
Office’s June 21, 2007 decision. The case is remanded to the Office for referral of appellant, the
case record and a statement of accepted facts to an appropriate impartial medical specialist to
resolve the outstanding conflict in medical evidence. After such further development as it deems
necessary, the Office shall issue a de novo decision.5
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits. The Board finds that the case is not in posture for decision regarding the
issue of whether appellant has any continuing disability due to her accepted bilateral knee
condition.

5

As the Board has set aside the June 21, 2007 Office decision, it need not consider the October 21, 2007 nonmerit
decision, which has been rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed. The June 21, 2007 decision is set aside and the
case is remanded to the Office for further action consistent with this decision of the Board.
Issued: December 5, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

